     Case 2:19-cv-00050-MCE-CKD Document 28 Filed 08/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DEBRA ELLEN DOCKLER,                             No. 2:19-cv-00050 MCE CKD
12                       Plaintiff,
13           v.                                        ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   denying an application for Supplemental Security Income (“SSI”) under Title XVI of the Social

20   Security Act.

21          On June 16, 2020, the magistrate judge filed findings and recommendations herein which

22   contained notice to the parties that any objections to the findings and recommendations were to be

23   filed within fourteen days. Neither party has filed objections. The Court has reviewed the file

24   and finds the findings and recommendations to be supported by the record and by the magistrate

25   judge’s analysis.

26   ////

27   ////

28   ////
                                                      1
     Case 2:19-cv-00050-MCE-CKD Document 28 Filed 08/07/20 Page 2 of 2

 1            Accordingly, IT IS HEREBY ORDRED that:
 2            1. The June 16, 2020 findings and recommendations are ADOPTED in full;
 3            2. Plaintiff’s motion for summary judgment (ECF No. 24) is DENIED;
 4            3. The Commissioner’s cross-motion for summary judgment (ECF No. 25) is
 5   GRANTED;
 6            4. Judgment is entered for the Commissioner; and
 7            5. The Clerk of the Court is directed to close this case.
 8            IT IS SO ORDERED.
 9   Dated: August 6, 2020

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         2
